                                      D.T. v. NECA/IBEW Family Medical Care Plan
                                                         C17-0004 RAJ
             Court’s Rulings on Defendants’ Objections to Plaintiff’s Deposition Designations (Dkt. # 160)
       As an initial matter, Defendants seek to bar Plaintiffs from presenting all Plan witnesses using their prior deposition
testimony. Dkt. # 160 at 1. Defendants note that they have made arrangements for all of the Plan witnesses to be present at
trial and it is prejudicial to Defendants to allow Plaintiff to refer only to the deposition transcripts because it deprives
Defendants of the opportunity to cross-examine these witnesses based on their deposition testimony. Id.
       Lisa Trunzo and Matt Plachta are the Plan’s 30(b)(6) witnesses. Dkt. # 162. Under Fed. R. Civ. P. 32(a)(3), “[a]n
adverse party may use for any purpose the deposition of a party or anyone who, when deposed, was the party’s officer,
director, managing agent, or designee under Rule 30(b)(6) . . . .” Therefore, with respect to Ms. Trunzo and Mr. Plachta’s
deposition transcripts, Defendants’ objection is OVERRULED.
       Plaintiff also argues that the personal depositions of Vicki Burrows, Larry Bradley, and Jeri Hill should be admitted
because they are “managing agents” of the Plan under Rule 32. See Fed. R. Civ. P. 32(a)(3). The Court is unconvinced.
This is a case involving a self-insured health plan, administered by a Board of Trustees. Dkt. # 11-2. As the parties have
repeatedly articulated, only the Trustees have the capacity to construe the terms of the Plan. See Dkt. ## 77, 100. Here,
none of the deponents are Trustees of the Plan. Accordingly, the Court is unable to conclude that the witnesses have the
authority to act on behalf of the Plan or answer for it. Defendants’ objection is SUSTAINED. Plaintiff is free to call these
witnesses to testify and use their prior deposition testimony as otherwise permissible under the federal rules.




                                                                                                                                 1
                                                       Jeri Hill

PAGE / LINE   NATURE OF OBJECTION                        RESPONSE                                     COURT’S RULING
NO.
49:5-9        FRE 106. Optional completeness.            Defendants provided these objections on      SUSTAINED. As
              Plaintiff designated only a portion of     January 2, 2020. They failed to timely       stipulated, Plaintiff will
              witness’s response. Defendants move        object pursuant to LCR 16(i) and LCR         include p. 49 lines 9-
              to include the remainder of line 9         32 (“the failure to designate an objection   13.
              through line 13 to complete witness’s      shall constitute waiver.”). Plaintiff
              response.                                  nonetheless does not object to
                                                         defendants’ request to include lines 9-
                                                         13.
50:4-12       FRE 106. Optional completeness.            Defendants provided these objections on      SUSTAINED. As
              Plaintiff designated only a portion of     January 2, 2020. They failed to timely       stipulated, Plaintiff will
              witness’s response. Defendants move        object pursuant to LCR 16(i) and LCR         include p. 50 lines 12-
              to include the remainder of line 12        32 (“the failure to designate an objection   14.
              through line 14 to complete witness’s      shall constitute waiver.”). Plaintiff
              response.                                  nonetheless does not object to
                                                         defendants’ request to include lines 12-
                                                         14.
50:15-21      FRE 106. Optional completeness.            Defendants provided these objections on      SUSTAINED. As
              Plaintiff designated only a portion of     January 2, 2020. They failed to timely       stipulated, Plaintiff will
              witness’s response. Defendants move        object pursuant to LCR 16(i) and LCR         include page 50, line
              to include the remainder of page 50,       32 (“the failure to designate an objection   21 through page 51,
              line 21 through page 51, line 1 to         shall constitute waiver.”). Plaintiff        line 1
              complete witness’s response.               nonetheless does not object to
                                                         defendants’ request to include
                                                         page 50, line 21 through page 51, line 1


                                                                                                                            2
                                                 Vicki Burrows

PAGE / LINE   NATURE OF OBJECTION                      RESPONSE                                    COURT’S RULING
NO.

13:13-14      FRE 106. Optional completeness.          Plaintiff does not object to defendants’     SUSTAINED. As
              Plaintiff designated only a portion of   request to include page 13 lines 14-16.     stipulated, Plaintiff will
              witness’s response. Defendants move                                                  include page 13 lines
              to include the remainder of page 13,                                                 14-16.
              line 14 through line 16 to complete
              witness’s response.

18:16-20      FRE 106. Optional completeness.           Plaintiff does not object to defendants’    SUSTAINED. As
              Plaintiff designated only a portion of   request to include page 18 lines 20-21.     stipulated, Plaintiff will
              witness’s response. Defendants move                                                  include page 18 lines
              to include the remainder of page 18,                                                 20-21.
              line 20 through line 21 to complete
              witness’s response.

19:12-15      FRE 106. Optional completeness.          Plaintiff does not object to defendants’     SUSTAINED. As
              Plaintiff designated only a portion of   request to include page 19, lines 15-16.    stipulated, Plaintiff will
              witness’s response. Defendants move                                                  include page 19, lines
              to include the remainder of page 19,                                                 15-16.
              line 15 through line 16 to complete
              witness’s response.




                                                                                                                         3
33:21-25      FRE 106. Optional completeness.           Plaintiff does not object to defendants’      SUSTAINED. As
              Plaintiff did not designate witness’s     request to include page 34, line 1.           stipulated, Plaintiff will
              complete answer to question.                                                            include page 34, line 1.
              Defendants move to include page 34,
              line 1 which contains witness’s
              complete answer to question
              presented.

34:10-37:4;   FRE 401, 403. Relevance. This             Defendants did not object during the          OVERRULED. As
              testimony is regarding the BCBSGa         deposition and have waived their              stipulated, Plaintiff will
39:15-21;
              provider manual, a document which is      objection now. Regarding pp. 34:10-           withdraw the marking
40:2-13       not relevant to this litigation. This     37:4, Plaintiff is entitled to question Ms.   for 39:15-21 and 40:2-
              document was never provided to the        Burrows about the accuracy of the             13.
              Plan by BCBSGa and how BCBSGa             statements she made in her declaration
              instructs its providers is not relevant   that was filed with the Court related to
              to any claims that the Defendants in      the Anthem/BCBSGa provider manual.
              this case violated the Parity Act.        The testimony by Ms. Burrows here is
              Moreover, these questions require the     about her knowledge or lack thereof of
              witness to speculate regarding the        the statements included in her
              meaning of this document which the        declaration. Since this will be a bench
              witness testified she has never seen.     trial, the Court may properly weigh the
              Moreover, the authenticity of the         relevance of the evidence at trial.
              document has not been authenticated       Plaintiff is willing to withdraw the
              by any witness.                           marking for 39:15-21 and 40:2-13.

41:11-16      FRE 401, 403. Relevance. This             Since this will be a bench trial, the Court OVERRULED
              testimony is regarding the BCBSGa         may properly weigh the relevance of the
42:5-21
              provider manual, a document which is      evidence at trial. Ms. Burrows testimony
              not relevant to this litigation. This     is not about the specific BCBSGA
              document was never provided to the        manual but whether if Anthem provider

                                                                                                                            4
          Plan by BCBSGa and how BCBSGa             manual directed providers to list every
          instructs its providers is not relevant   diagnosis for which treatment is
          to any claims that the Defendants in      received, whether that is consistent with
          this case violated the Parity Act.        seeing multiple diagnoses on the claim
          Moreover, these questions require the     form. It is highly relevant and explains
          witness to speculate regarding the        why there are multiple diagnoses on a
          meaning of this document which the        single claim form.
          witness testified she has never seen.
          Moreover, the authenticity of the
          document has not be authenticated by
          any witness.

44:6-18   FRE 401, 403. Relevance. This             Defendants failed to object during the      OVERRULED. As
          testimony is regarding the BCBSGa         deposition and so have waived their         stipulated, Plaintiff will
          provider manual, a document which is      objection now to the testimony at p.        withdraw p. 44:11-18
          not relevant to this litigation. This     44:6-10. This testimony is highly
          document was never provided to the        relevant, since Defendants argue that
          Plan by BCBSGa and how BCBSGa             they do not “cover” ASD and
          instructs its providers is not relevant   developmental delay conditions, even
          to any claims that the Defendants in      when they pay for services that treat
          this case violated the Parity Act.        those conditions. Since this will be a
          Moreover, these questions require the     bench trial, the Court may properly
          witness to speculate regarding the        weigh the relevance of the evidence at
          meaning of this document which the        trial.
          witness testified she has never seen.
                                                    Plaintiff is willing to withdraw the
          Moreover, the authenticity of the
                                                    marking of pp. 44:11-18.
          document has not be authenticated by
          any witness.




                                                                                                                      5
45:9-12      FRE 106. Optional completeness.       Plaintiff does not object to the additional SUSTAINED. As
             Plaintiff did not designate witness’s designation of p. 45:12-14.                 stipulated, Plaintiff will
             complete answer to question.                                                      include p. 45:12-14.
             Defendants move to include page 45,
             line 12 through 14 which contains
             witness’s complete answer to question
             presented.

49:2-9       Overly broad as to timeframe. FRE         Defendants did not state their objection     OVERRULED as to
             106. Optional completeness. Plaintiff     with sufficient specificity to allow         overbroad objection.
             did not designate witness’s complete      Plaintiff’s counsel to determine the basis
                                                                                                    SUSTAINED as to
             answer to question. Defendants move       for the objection. To the extent this
                                                                                                    optional completeness
             to include page 49, line 7 through line   testimony is overbroad, Ms. Burrows
                                                                                                    objection. As
             9, which contains witness’s complete      can correct it during her direct testimony
                                                                                                    stipulated, Plaintiff will
             answer to question presented.             with defendants.
                                                                                                    include p. 49:7-9 in the
                                                       Plaintiff has no objection to including p.   designation.
                                                       49:7-9 in the designation.

54:9-11      FRE 106. Optional completeness.       Plaintiff has no objection to included p.        SUSTAINED. As
             Plaintiff did not designate witness’s 54:11-12 in the designation.                     stipulated, Plaintiff will
             complete answer to question.                                                           include p. 54:11-12.
             Defendants move to include page 54,
             line 11 through 12 which contains
             witness’s complete answer to question
             presented.

59:19-60:6   FRE 401, 403. Relevance. This             This testimony is highly relevant and        OVERRULED
             testimony is regarding the Plan’s         shows that the plan’s administration of
             coverage of ADHD. The Plan’s              the Developmental Delay Exclusion is
             coverage of other conditions not          highly arbitrary and capricious.
                                                                                                                          6
          subject to the Developmental Delay      Defendants have at times covered and
          Exclusion is not relevant and           excluded ADHD as a “developmental
          prejudicial.                            delay” exclusion. This goes to the heart
                                                  of defendants’ liability under the Parity
                                                  Act and the Plan language. Defendants
                                                  offer no explanation as to why the
                                                  testimony is “prejudicial.” Since this
                                                  will be a bench trial, the Court may
                                                  properly weigh the relevance of the
                                                  evidence at trial and disregard any
                                                  testimony deemed “prejudicial.”

68:9-13   FRE 106. Optional completeness.       Plaintiff has no objection to included p.     SUSTAINED. As
          Plaintiff did not designate witness’s 68:13-16 in the designation                   stipulated, Plaintiff will
          complete answer to question.                                                        include p. 68:13-16.
          Defendants move to include page 68,
          lines 13 through 16 which contains
          witness’s complete answer to question
          presented.

102:9     Sidebar. Testimony by counsel.          Plaintiff withdraws the designation of p.   WITHDRAWN
                                                  102:9.




                                                                                                                    7
                                                  Dr. Richard Fuchs

PAGE / LINE      NATURE OF OBJECTION                      RESPONSE                                     COURT’S RULING
NO.

55:5-13          Calls for speculation.                   Anthem’s Rule 30(b)(6) witness on how        OVERRULED
                                                          the Developmental Delay Exclusion is
                                                          administered has knowledge was
                                                          expected to have knowledge as to how
                                                          Anthem interprets claim forms with
                                                          multiple diagnostic codes, including the
                                                          instructions that Anthem gives to
                                                          providers of developmental delay
                                                          services as to how to submit claims for
                                                          these services. It is relevant and not
                                                          speculation.

107-108, ex. 9   Relevance. This deposition testimony     Whether or not ABA therapy can be            OVERRULED
                 and exhibit discusses Anthem’s           medically necessary is highly relevant to
                 UM/CM guidelines related to ABA          the injunctive relief sought in this case.
                 therapy. This guideline is not offered   Should the Class prevail on liability,
                 by the Plan and is not required to be    they will ask the Court to order
                 offered by the Plan as written. The      permanent injunctive relief. Defendants
                 fact that Anthem provides this           may attempt to argue at that point that
                 guideline has no relevance to this       they have not determined whether ABA
                 litigation.                              can be medically necessary; however,
                                                          there is substantial evidence that the
                                                          therapy is medically necessary,
                                                          including the evidence in Anthem’s
                                                          clinical policies. Plaintiff will provide

                                                                                                                    8
evidence that the Plan relies upon
Anthem’s clinical judgments for
determining whether a service is
medically necessary. Since Anthem has
concluded that ABA can be medically
necessary, Defendants cannot claim, at
the relief stage of litigation, that such
coverage is never medically necessary.
Although defendants appear to have
conceded this point repeatedly, See Dkt.
No. 115, p. 10:9-11, they will not
stipulate to it.




                                            9
